Citation Nr: 0024676	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the feet.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, and a November 1996 rating 
decision of the Phoenix, Arizona RO. 

In an August 1997 decision the Board, in pertinent part, 
denied entitlement to an evaluation in excess of 10 percent 
for frostbite of the feet.  The Court of Appeals for Veterans 
Claims (Court) vacated the Board's denial of this claim in an 
order dated July 20, 1999, and remanded that claim to the 
Board for further proceedings. 

The record reveals that the veteran's original attorney 
withdrew from representing the veteran.  The veteran's 
current attorney has represented the veteran since May 2000.


REMAND

The October 1994 rating decision on appeal established 
service connection for residuals of cold injury, hypothermia, 
of the feet and assigned an initial rating of 10 percent, 
effective from January 26, 1993.  The November 1996 rating 
decision on appeal established service connection for PTSD, 
and assigned an initial rating of 30 percent from March 15, 
1996.  As the veteran has appealed the initial ratings 
assigned for residuals of cold injury, hypothermia, of the 
feet and PTSD, when service connection was granted, the Board 
must evaluate each disability based on 

all the evidence of record; and may assign separate ratings 
for separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The rating schedule with respect to psychiatric disability 
was amended effective November 7, 1996, and the rating 
schedule with respect to the cardiovascular system was 
amended effective January 12, 1998.  These rating schedule 
changes included provisions related to the rating of PTSD and 
residuals of frozen feet.

Since the regulations with respect to rating cold injuries 
and PTSD have changed before the judicial appeal process has 
been concluded, the version of the regulations most favorable 
to the appellant must be applied.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The veteran's claim for a higher 
evaluation for frostbite of the feet has yet to be considered 
with respect to the new version of the regulations which 
became effective in January 1998.  The veteran's claim for a 
higher evaluation for PTSD has yet to be considered under the 
old rating criteria effective prior to November 7, 1996.  The 
RO must be provided an opportunity to review the veteran's 
claims under both the current and former versions of the 
applicable regulations prior to review of the veteran's 
claims by the Board.

The Board notes that the veteran has not had a VA examination 
of the feet for rating purposes since October 1995.  He has 
not had a VA psychiatric examination for evaluation of PTSD 
for compensation purposes since November 1996.  In this 
regard, the Board notes that the record reflects outpatient 
treatment for PTSD subsequent to 1996 from the North Chicago 
VA medical center.

In his substantive appeal related to the issue of entitlement 
to an increased rating for PTSD, received in July 1999, the 
veteran requested a hearing before the Board at a local RO.  
The veteran has not been afforded the opportunity for a 
Travel Board hearing.


In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran 
through his attorney and request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claims for higher ratings for 
frostbite of the feet and PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record, to include the North Chicago VA 
medical center since 1998. 

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by an appropriate specialist to determine 
the current severity of his service-
connected residuals of frostbite of the 
feet.  The claims folder should be made 
available to and reviewed by the 
examiner.  A complete rationale should be 
given for all opinions and conclusions 
expressed. 

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
extent of the veteran's PTSD.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically address the effect of the 
service-connected PTSD on the veteran's 
social and industrial adaptability. A 
complete rationale for all opinions 
expressed should be given.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for a rating in excess of 10 percent for 
residuals of frostbite of the feet.  For 
the period prior to January 12, 1998, the 
claim for a rating in excess of 10 
percent for residuals of frostbite of the 
feet should be considered only with 
respect to the former criteria for the 
rating of cold injuries.  See VAOGCPREC 
3-2000 (April 10, 2000).  For the period 
from January 12, 1998, the RO must 
consider both the former rating criteria 
for the evaluation of cold injuries, 
38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997), and the new schedular criteria 
for rating cold injuries, 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1999), and 
rate the veteran's disability by 
reference to whichever schedular criteria 
is more favorable to him.  When 
readjudicating the veteran's claim the RO 
must also take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for a rating in excess of 30 percent for 
PTSD.  For the period prior to November 
7, 1996, the claim for a rating in excess 
of 30 percent for PTSD should be 
considered only with respect to the 
former criteria for rating PTSD.  See 
VAOGCPREC 3-2000 (April 10, 2000).  For 
the period from November 7, 1996, the RO 
must consider both the former rating 
criteria for the evaluation of PTSD, 
38 C.F.R. § 4.132, Diagnostic Code 9411, 
and the new schedular criteria for rating 
PTSD, 38 C.F.R. § 4.130, Diagnostic Code 
9411, and rate the veteran's disability 
by reference to whichever schedular 
criteria is more favorable to him.  

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should 
then be provided an appropriate 
opportunity to respond.

7.  The RO should schedule the veteran 
for a hearing before a traveling Member 
of the Board at the local RO.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




